Judgment, *155Supreme Court, New York County (Clifford Scott, J.), rendered July 26,1993, convicting defendant, after a jury trial, of criminal impersonation in the first degree, three counts each of robbery in the first and second degrees, burglary in the first degree, and two counts each of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to an aggregate term of 121/s to 25 years, unanimously affirmed.
Defendant and a codefendant were stopped by the police IV2 blocks from the scene of a burglary and robbery, and within moments of the commission of those crimes. Both men closely matched the broadcast descriptions of the robbers. Codefendant tried to pass himself off as a police officer, and a frisk revealed a gun and police radio scanner in codefendant’s possession. A police officer shield, shield case and PBA card were seized from defendant. Since there was probable cause for an arrest upon the interaction with codefendant, the fact that the search occurred minutes before the formal arrest is immaterial and did not vitiate the search (People v Evans, 43 NY2d 160, 166; People v Landy, 59 NY2d 369, 377; People v Graham, 211 AD2d 55, 61, n 2, lv denied 86 NY2d 795; People v Davis, 192 AD2d 360, 362, lv denied 81 NY2d 1071). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.